DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 10 to a method; claim 21 to a non-transitory computer readable medium; and claim 22 to a client computing device. Thus, claims 1, 10, 21, and 22 are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claims 1, 10, and 21 is defined as: 
prompting a first user to input one or more first numeric parameters indicative of said first user's present interest in an electronic trading transaction concerning a financial instrument,
converting said one or more first numeric parameters into a first market-standard, conversant message, wherein a first state concerning said first user is updated,
prompting said second user to input, in response to said first message, one or more second numeric parameters indicative of said second user's present interest in said electronic trading transaction concerning said financial instrument, and
converting said one or more second numeric parameters into a second market-standard, conversant message, wherein a second state concerning said second user is updated.

The abstract idea of claim 22 is defined as:
prompting said first user to input one or more first numeric parameters indicative of said first user's present interest in an electronic trading transaction concerning a financial instrument; and
converting said one or more first numeric parameters into a first market-standard, conversant message.

The abstract idea steps recited in claims 1, 10, 21, and 22 are those which could be performed mentally, including with pen and paper. Alternatively and additionally, they recite a certain method of organizing human activity because they are a commercial activity. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. In exemplary claim 1, an administrator, using a pen and paper, could receive a message including numeric parameters from a buyer or seller, where the respective party uses numeric parameters within their offer (e.g. “Buy XYZ @ $150” or “Sell XYZ @ $175”); then, the administrator converts the shorthand into natural language (e.g. “Buyer offers $150 per unit of XYZ. Do you accept?” or “Seller seeks $175 per unit of XYZ. Do you accept?”), before transmitting to the receiving party. This process is then repeated. 	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified above, mentally, which makes it a mental process.  
These steps also represent a Certain Method of Organizing Human Activity, since they define a commercial activity of matching buyers and sellers of fixed income instruments. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements: electronic trading system; computer memory; network interface; communication network; trading server; computer processor; user interface; client computing device(s).
Claim 10 recites the following additional elements: computer-implemented; electronic trading system; user interface; client computing device(s); network interface; trading server; computer processor.
Claim 21 recites the following additional elements: non-transitory computer readable medium; processor; electronic trading system; user interface; client computing device(s); network interface; trading server.
Claim 22 recites the following additional elements: client computing device; electronic trading system; computer memory; network interface; communication network; input device; display; computer processor; user interface; trading server. 
These elements are merely instructions to apply the abstract idea to a computer because the elements above are merely using computer elements in their ordinary capacity for tasks of the abstract idea. These elements in combination therefore are no more than instructions that the abstract idea is applied to a computer, as per MPEP 2106.05(f). Examiner notes that “causing a [user interface] to be presented on each of at least two users' [client computing devices]”; “facilitating and recording a negotiation dialog between the at least two users via said [user interface]”; “causing at least two users’ client computing devices to communicate with a network interface associated with a trading server in the electronic trading system”; “which communicate with each other through said network interface”; “traded in the electronic trading system” are also no more than instructions that the abstract idea is applied to a computer, as per MPEP 2106.05(f).
The receiving and transmitting of data (“transmitting…) represents insignificant extra-solution activity, since this is merely transmitting data, a routine task to gather data, as per MPEP 2106.05(g).
Lastly, while examiner asserts that an “electronic trading transaction” is part of the abstract idea, it could also be considered a field of use or technological environment in which the abstract idea is applied. Still, this does not integrate the abstract idea into practical application, as per MPEP 2106.05(h). 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). 
The elements, alone and in combination, are no more than instructions to apply the abstract idea to a computer or an attempt to relate the abstract idea to a particular field of use. Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e), (f) and (h).  
The additional elements and their analysis, along with the analysis pertaining to the field of use, are therefore carried over: the elements, alone and in combination, are no more than instructions to apply the abstract idea to a computer or an attempt to relate the abstract idea to a particular field of use. 
The receiving and transmitting of data is reevaluated; however, it’s still not significantly more. The courts have recognized receiving and transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). 
  Therefore, applicant's additional elements, alone and in combination, are not significantly more than the abstract idea. Per the dependent claims:
Claims 2-9 and 11-20 further define the abstract idea with different elements relating to a negotiation of an electronic trading transaction. This does not integrate the abstract idea into practical application and is not significantly more. 
Accordingly, claims 1-22 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 20010034689) in view of Pechenik et al. (US 20080162173).

Claim 1, 10, 21, and 22
Regarding claims 1, 10, 21, and 22 Heilman discloses: an electronic trading system / method / non-transitory computer readable medium comprising instructions / client computing device for use in connection with an electronic trading system {system / method / non-transitory computer readable medium comprising instructions / client computing device that enables negotiating a transaction, such as a commodities trade, over a network such as the Internet; para. [0004]}, comprising:
a computer memory storing data and instructions {cluster of computers 72, i.e. devices with memory; para. [0047]};
a network interface configured to communicate with at least two users over a communication network {as indicated via network connection described in para. [0047]}; and
a trading server comprising or coupled to at least one computer processor executing the instructions stored in the computer memory {cluster of computers 72, i.e. devices with a processor; para. [0047]; server described in para. [0015]} to perform the steps of:
causing a user interface to be presented on each of the at least two users' client computing devices which communicate with each other through said network interface / causing at least two users’ computing devices to communicate with a network interface associated with a trading server in the electronic trading system {buyer 10, seller 14 depicted in front of computer terminals with browsers, i.e. interfaces being presented on each client device; Fig. 1; para. [0041]; communication with each other depicted in Fig. 1}; and
facilitating and recording a negotiation dialog between the at least two users via said user interface based on the following enumerated steps {negotiation dialog facilitated via Negotiation Screen 30, where the negotiation dialog is recorded and displayed on Negotiation History GUI screen 36; Figs. 4, 5; para. [0043], [0044]}. 
While examiner asserts that the transaction concerns a financial instrument, given that it pertains to commodities, examiner acknowledges that the term financial instrument may specifically refer to stocks and/or bonds, which is not disclosed by Heilman. Heilman also doesn’t explicitly disclose: 
1) prompting a first user to input, via said user interface [on said first user's client computing device], one or more first numeric parameters indicative of said first user's present interest in an electronic trading transaction concerning a financial instrument traded in the electronic trading system,
2) converting, by said at least one computer processor, said one or more first numeric parameters into a first market-standard, conversant message and transmitting said first message to a second user via said network interface and said communication network, wherein a first state concerning said first user is updated,
3) prompting said second user to input, via said user interface [on said second user's client computing device] and in response to said first message, one or more second numeric parameters indicative of said second user's present interest in said electronic trading transaction concerning said financial instrument, and
4) converting, by said at least one computer processor, said one or more second numeric parameters into a second market-standard, conversant message and transmitting said second message to said first user via said network interface and said communication network, wherein a second state concerning said second user is updated.
However, Pechenik teaches a similar system for collecting and using market data from various sources. Pechenik discloses:
1) prompting a first user to input, via said user interface [on said first user's client computing device], one or more first numeric parameters indicative of said first user's present interest in an electronic trading transaction concerning a financial instrument traded in the electronic trading system {as seen in Fig. 4A, where first user (jrogers) prompted via IM to input numeric parameters, e.g. 7@, indicative of interest in an electronic trading transaction concerning a financial instrument traded in the electronic trading system, e.g. derivatives; para. [0038], [0052]},
2) converting, by said at least one computer processor, said one or more first numeric parameters into a first market-standard, conversant message and transmitting said first message to a second user via said network interface and said communication network, wherein a first state concerning said first user is updated {as seen in Fig. 4B, where first numeric parameters converted to first market-standard, conversant message transmitted to a second user, e.g. h07 25.00 calls live, which is communicated to dmiller; para. [0052]; first state updated in user database 10, which contains "master" information relating to, for example, each trader/broker counterparty, each derivative structure listed, quotes on all structures, a history of bid and/or offer and trade updates for each structure, specific details on user relationships, and preferred format of quotes when sent in string format to a particular counterparty; para. [0041]},
3) prompting said second user to input, via said user interface [on said second user's client computing device] and in response to said first message, one or more second numeric parameters indicative of said second user's present interest in said electronic trading transaction concerning said financial instrument {as seen in Fig. 4A, where second user (dmiller) prompted via IM to input numeric parameters, e.g. j 30 c 9@11, indicative of interest in an electronic trading transaction concerning said financial instrument traded in the electronic trading system, e.g. derivatives; para. [0038], [0052]}, and
4) converting, by said at least one computer processor, said one or more second numeric parameters into a second market-standard, conversant message and transmitting said second message to said first user via said network interface and said communication network, wherein a second state concerning said second user is updated {as seen in Fig. 4B, where second numeric parameters converted to second market-standard, conversant message transmitted to said first user, e.g. j07 30.00 calls live, which is communicated to jrogers; para. [0052]; second state updated in user database 10, which contains "master" information relating to, for example, each trader/broker counterparty, each derivative structure listed, quotes on all structures, a history of bid and/or offer and trade updates for each structure, specific details on user relationships, and preferred format of quotes when sent in string format to a particular counterparty; para. [0041]}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heilman to include the features of Pechenik. Given that Heilman is directed to trading assets and communication between multiple parties, one of ordinary skill in the art would have been motivated to standardize message formatting, as taught by Pechenik, in order to accommodate communication across different information technology systems and facilitate the rapid analysis of large data sets {para. [0005] of Pechenik}. One of ordinary skill in the art would have been motivated to accommodate communication across different information technology systems and facilitate the rapid analysis of large data sets, and therefore modify Heilman with Pechenik.

Claims 2 and 11
Regarding claims 2 and 11, the combination of Heilman and Pechenik discloses the features of claims 1 and 10, respectively. Heilman further discloses: said negotiation dialog between the at least two users is continued by repeating said enumerated steps, as needed, until the at least two users reach an agreement on said electronic trading transaction concerning said financial instrument {as described in para. [0061]: the two users are able to conduct negotiations by passing revised versions of the Negotiating Ticket 34 back and forth, where this negotiation may continue until a completed trade is created, or until one or both sides tire of trying to come to an agreement over terms, i.e. continuing until the at least two users reach an agreement; para. [0061]}.

Claims 3 and 12
Regarding claims 3 and 12, the combination of Heilman and Pechenik discloses the features of claims 2 and 11, respectively. Heilman further discloses: automatically execute [by said electronic trading system] said electronic trading transaction concerning said financial instrument based on said agreement {as described in para. [0064}: a user can accept a firm quote as-is, automatically creating or executing a completed trade, if he or she is an authorized counterparty for the particular quote, i.e. based on the agreement}.

Claims 4 and 13
Regarding claims 4 and 13, the combination of Heilman and Pechenik discloses the features of claims 3 and 12, respectively. Heilman further discloses: present a confirmation and/or details of said executed electronic trading transaction to the at least two users {as described in para. [0056]: system gives the concluded transaction a transaction number and sends a confirmation to each party, i.e. at least two users, to confirm that the parties have done business with one another for a certain specified product quantity on certain specified price and delivery terms}.

Claims 5 and 14
Regarding claims 5 and 14, the combination of Heilman and Pechenik discloses the features of claims 1 and 10, respectively. Heilman further discloses: said one or more first numeric parameters and said one or more second numeric parameters are selected from a group consisting of parameters indicative of a direction, a size, and a price level of said electronic trading transaction concerning said financial instrument {as described in para. [0043]: during a live negotiation, the negotiating counterparty receives altered tickets with changed fields highlighted in yellow, where such a chat goes on uninterrupted in the chat box area 32 as Negotiating Tickets 34 with varying terms and prices are passed back and forth between the two negotiating parties}.


Claims 8 and 17
Regarding claims 8 and 17, the combination of Heilman and Pechenik discloses the features of claims 1 and 10, respectively. Heilman further discloses: store said one or more first numeric parameters and said one or more second numeric parameters for review or analysis of said negotiation dialog {as indicated in Fig. 5, where the Negotiation History GUI screen 36 represents stored numeric parameters entered into different tickets comprising the negotiation dialog; para. [0044]; examiner notes that for review or analysis refers to the intended use; still, an interested user would review a negotiation dialog as necessary; para. [0044], [0067]}.

Claims 9 and 20
Regarding claims 9 and 20, the combination of Heilman and Pechenik discloses the features of claims 1 and 10, respectively. Heilman further discloses: said financial instrument is selected from a group consisting of corporate bonds, government bonds, and other semi-liquid financial assets {commodity being traded represents semi-liquid financial assets; para. [0004]; here, examiner notes that semi-liquid is a broad term that encompasses virtually any asset and/or commodity that can be converted to cash within a reasonable amount of time-usually within one year; accordingly, examiner is treating a commodity as being -semi-liquid}.


Claim 18
Regarding claim 18, the combination of Heilman and Pechenik discloses the features of claim 17. Heilman further discloses: conducting structured review or analysis of said negotiation dialog, regardless of whether said electronic trading transaction is executed, based on said stored one or more first numeric parameters and said stored one or more second numeric parameters {as described in para. [0044], an interested user would perform structure review of negotiation dialog as necessary, regardless of trade being accepted or executed: Fig. 5 shows a sample Negotiation History GUI screen 36 for an embodiment of the present invention, where at any point in the negotiations, either party can click on a View History link 38 on the Negotiation Screen 30, as shown in FIG. 4, and review the various versions of terms traded back and forth, i.e. based on stored numeric parameters}.

Claim 19
Regarding claim 19, the combination of Heilman and Pechenik discloses the features of claim 10. Heilman further discloses: the conversion of said one or more first numeric parameters and said one or more second numeric parameters into said first message and said second message respectively is performed at least in part by the at least two users' client computing devices {as described in para. [0055], [0065], where the terms entered represent numeric parameters and corresponding ticket  represents conversion of numeric parameters into messages: negotiation process can proceed through several rounds, either with both parties online sending Negotiating Tickets 34 back and forth, or by e-mail, or by a combination of both}.


Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heilman and Pechenik, further in view of Ephrati et al. (US 7296001).

Claims 6 and 15
Regarding claims 6 and 15, the combination of Heilman and Pechenik discloses the features of claims 1 and 10, respectively, but doesn’t explicitly disclose: at least one computer processor is further configured to track said negotiation dialog between the at least two users based on a state machine.
However, Ephrati teaches a system for managing commerce-related negotiations in a multilateral setting, which would be applicable given that multiple parties may engage in negotiations relating to financial assets. Ephrati discloses: at least one computer processor is further configured to track said negotiation dialog between the at least two users based on a state machine {as described in col. 15, lines 1 to 6: the negotiation state machine is created for maintaining a current state of the negotiation and a history of the negotiation, if desired, i.e. tracks negotiation dialog between two users}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Heilman and Pechenik to include the features of Ephrati. Given that Heilman is directed to users negotiating the trade of assets, one of ordinary skill in the art would have been motivated to incorporate the features of Ephrati, in order to facilitate in keeping track of the current state of the negotiation, thereby keeping all parties apprised of the current negotiation state {col. 15, lines 35 to 55 of Ephrati}. One of ordinary skill in the art would have been motivated to track the current state of the negotiation in order to keep all interested parties apprised, and therefore modify Heilman and Pechenik with Ephrati. 


Claims 7 and 16
Regarding claims 7 and 16, the combination of Heilman, Pechenik, and Ephrati discloses the features of claims 6 and 15, respectively. Ephrati further discloses: said state machine is updated by updating said first state and said second state {updating first, second states of users described in col. 12, line 60 to col. 13, line 5: when the negotiation is in any of the active negotiation states 410A, 410B, 410C between Buyer A and Sellers A, B, and C, respectively, the negotiation can remain in that active negotiation state or transition to one of the other negotiation states}.

Response to Arguments
Applicant’s arguments filed 8/4/22 have been carefully considered. Examiner’s response below uses applicant’s headings and page numbering for consistency.

Rejections Under 35 USC § 101
Applicant offers arguments regarding the 101 rejection on pages 11-14. After summarizing the rejection, applicant states on pages 12-13: ‘Applicant respectfully disagrees with this ground of rejection and requests reconsideration in view of the substantial amendments to the rejected independent claims which now recite even more explicitly the technical implementation of the inventive concept-an automated negotiation mechanism using computing and communication equipment. 
Even under the broadest reasonable interpretation of the independent claims, the recited invention is not an abstract idea and cannot be implemented mentally or with pen and paper. Nor does the claimed invention organize human (commercial) activities at all. The invention is not directed to such concepts per se but utilizes-and in fact must rely on-modern electronic trading systems to put the recited communication techniques into practical applications. 
For example, independent claim 1, as amended, recites an "electronic trading system" comprising "a computer memory," "a network interface," and "a trading server" which communicate with each other and with "at least two users' client computing devices" to collectively carry out the sequence of operations to facilitate negotiations.  Similarly, independent claim 10 recites "causing at least two users' client computing devices to communicate with a network interface associated with a trading server in the electronic trading system" and "causing a user interface to be presented on each of the at least two users' client computing devices which communicate with each other through said network interface." Independent claims 21-22 also recite a substantial number of computing and communication components which are necessary for the electronic negotiation framework. 
With the specialized trading components (e.g., "trading server") and detailed data communications and processing steps, the claims could not be any more concrete about a technological solution within a technological environment. 
Even if the recited computing and network elements were generic, that should not prevent the claimed invention from being considered practical applications. In the case law, the Federal Circuit decision in Trading Technologies Int'l v. CQG Inc. demonstrates that the subject matter eligibility analysis should not focus on hardware or exclude generic computer components. In Trading Technologies, despite the claims merely reciting generic computing components such as "a graphical user interface and a user input device," the Court found that those trading-related claims were "directed to a specific improvement to the way computers operate" as in Enfish, LLC v. Microsoft. Corp., 822 F.3d 1327 (Fed. Cir. 2016). 
Here, the present claims similarly recite the interactions between client computing devices achieved through user interfaces and user input devices as well as network interfaces, much like those trading-related claims found to be patent-eligible in Trading Technologies. 
For at least these reasons, the present claims are all eligible for patenting and Applicant respectfully requests withdrawal of the rejections under Section 101.’
This is not persuasive. The reference to Enfish, while in the computing arts, is not particularly relevant. Enfish relates to a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. Applicant has not claimed something similar. Examiner’s position is that applicant has applied the abstract idea – in this case, the trading of financial instruments – to generic computing elements. Those elements referenced by applicant in the response – “electronic trading system" comprising "a computer memory," "a network interface," and "a trading server" – alone and in combination are not doing anything beyond attempting to apply the abstract idea on a computer. Examiner has not been persuaded by applicant in this regard, given that MPEP 2106.05(f) is quite clear regarding this approach. Similar reasoning applies regarding Trading Technologies, i.e. applicant’s claims are not comparable, given they do not pertain to a particular improvement to a graphical user interface.
While applicant has argued that the claims ‘the claims could not be any more concrete about a technological solution within a technological environment,’ the specification does not support such an interpretation. Para. [0002] of applicant’s specification states: ‘Embodiments of the present invention relate generally to automated electronic trade matching systems and methods for orders to buy and sell fixed income instruments, and in particular, relate to an improved bond trading system and method that supports an electronic negotiation framework.’ Thus, the claimed invention appears to be directed to supporting an ‘electronic negotiation framework’ via ‘electronic trade matching.’ Examiner thus maintains that the improvement, if one does exist, relates to the abstract idea and not the technology. 
Accordingly, examiner maintains the 101 rejection of claims 1-22.


Rejections Under 35 USC § 103
Applicant offers arguments regarding the 103 rejection on pages 14-17. Examiner notes that applicant’s claim amendments necessitated the updated search along with the new grounds of rejection. Instead of restating here, examiner directs applicant to the rejection above. 
  Accordingly, examiner maintains the 103 rejection of claims 1-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120254008, directed to method and system for trading and clearing financial instruments via a messaging interface;
US 20140108231, directed to system and method for processing securities trading instructions and communicating order status via a messaging interface;
US 20110238557, directed to method of routing instant messages to trading customers and converting return instant messages into executable orders.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/6/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689